Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 18, 2022

                                    No. 04-21-00541-CV

Martie Y. GARCIA-VELA, Individually and d/b/a The Law Office of Martie Garcia-Vela, P.C.,
                                     Appellant

                                              v.

Norman JOLLY, Individually and d/b/a Norman Jolly, P.C. and Michael Jolly, Individually and
                             d/b/a Michael B. Jolly, P.C.,
                                      Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-19-592
                     The Honorable Martin Chiuminatto, Judge Presiding


                                       ORDER
        Appellant’s motion for an extension of time to file his brief is GRANTED. Appellant’s
brief is due March 28, 2022. No further extensions will be granted absent extenuating
circumstances.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court